                                          Case 5:12-cr-00888-EJD Document 389 Filed 06/08/20 Page 1 of 5




                                   1
                                   2
                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                       Case No. 5:12-cr-00888-EJD-2
                                                        Plaintiff,
                                   9                                                       ORDER DENYING DEFENDANT’S
                                                 v.                                        REQUEST FOR COMPASSIONATE
                                  10                                                       RELEASE
                                         CHRISTOPHER LUCK,
                                  11                                                       Re: Dkt. No. 383
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Defendant Christopher Luck is an inmate in the custody of the Bureau of Prisons (“BOP”)

                                  14   and is housed at the Atwater Satellite Prison Camp in Merced County, California. See

                                  15   Defendant/Petitioner’s Emergency Motion for Reduction of Sentence (“Mot.”) at 1, Dkt. 383; see

                                  16   also Defendant/Petitioner’s Reply to USA’s Response (“Reply”) at 1, Dkt. 387. Due to the

                                  17   ongoing COVID-19 pandemic, Defendant requests that he be compassionately released from

                                  18   prison pursuant to 18 U.S.C. § 3582. The Government opposes this request. See United States’

                                  19   Opposition to Defendant’s Emergency Motion for Reduction of Sentence Pursuant to 18 U.S.C.

                                  20   § 3583(c)(1)(A)(i) (“Opp.”), Dkt. 386. The Probation Office has provided the Court with a

                                  21   response to Defendant’s application. The Court determines that the matter is suitable for a

                                  22   decision without a hearing and submits the matter on the papers. For the reasons provided below,

                                  23   the Court DENIES Defendant’s motion for compassionate release.

                                  24      I.      BACKGROUND

                                  25           In January 2015, Defendant plead guilty to three counts of conspiracy to commit mail,

                                  26   wire, and securities fraud. Mot. at 2. Defendant was sentenced to a term of 130 months’

                                  27   imprisonment. Id. He began serving his sentence on April 9, 2015—he is currently in month 61
                                  28   Case No.: 5:12-cr-00888-EJD-2
                                       ORDER DENYING DEFENDANT’S REQUEST FOR COMPASSIONATE RELEASE
                                                                       1
                                          Case 5:12-cr-00888-EJD Document 389 Filed 06/08/20 Page 2 of 5




                                   1   of his sentence and has thus completed 54.9% of his sentence. Id. Defendant is eligible for home

                                   2   confinement starting January 2, 2024 and is projected for release on July 2, 2024. Id.

                                   3            Defendant is a non-violent, first-time offender, with no history of sex crimes and has a zero

                                   4   criminal history score. Id. After five years at Atwater, he has had steady, continuous

                                   5   employment, has not had any incidents or write-up reports, and is considered to have a minimum

                                   6   risk of recidivism. Id. If released, Defendant plans to live with his girlfriend, Ms. Dana A.

                                   7   Edwards, at 444 Whispering Pine Drive in Scotts Valley, CA. Id. Ms. Edwards has no criminal

                                   8   history. She manages a children’s dental and orthodontics practice in Santa Cruz, CA. Id.

                                   9            On April 29, 2020, Defendant petitioned the warden at Atwater for relief in light of the

                                  10   COVID-19 pandemic. See id., Ex. D. He requested two things. First, he requested compassionate

                                  11   release pursuant to 18 U.S.C. § 3582(c)(1)(A). See id. Second, he referenced the reasons that he

                                  12   believed he “qualified” for such release; namely, that he suffers from significant health problems
Northern District of California
 United States District Court




                                  13   that make him particularly susceptible to COVID-19. Id. On May 1, 2020, Defendant alleges that

                                  14   he submitted a handwritten request for compassionate release to his caseworker. Id. at 2. The

                                  15   Government notes that BOP counsel indicated that BOP received this request from Defendant on

                                  16   May 5, 2020. Opp. at 2 & n.5. On May 18, 2020, the warden denied Defendant’s request for a

                                  17   reduction in sentence. See Supplemental Declaration in Support of United States’ Opposition

                                  18   (“Liao Supp. Decl.”), Ex. 1, Dkt. 388.

                                  19      II.      LEGAL STANDARD

                                  20            18 U.S.C. § 3582(c) provides that a court may not modify a term of imprisonment once it

                                  21   has been imposed except “upon a motion of the Director of the Bureau of Prisons, or upon motion

                                  22   of the defendant.” A defendant may bring a § 3582(c) motion only after he has “fully exhausted

                                  23   all administrative rights to appeal a failure of the Bureau of Prisons” to bring the motion on his

                                  24   behalf, or after “the lapse of 30 days from the receipt of such a request by the warden of the

                                  25   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Upon such a motion, a

                                  26   court may modify a defendant’s sentence “after considering the factors set forth in § 3553(a) to the

                                  27   extent applicable” if it finds “extraordinary and compelling reasons warrant such a reduction” and
                                  28   Case No.: 5:12-cr-00888-EJD-2
                                       ORDER DENYING DEFENDANT’S REQUEST FOR COMPASSIONATE RELEASE
                                                                       2
                                          Case 5:12-cr-00888-EJD Document 389 Filed 06/08/20 Page 3 of 5




                                   1   “such a reduction is consistent with applicable policy statements issued by the Sentencing

                                   2   Commission.” Id. § 3582(c)(1)(A)(i). The relevant Sentencing Commission policy statement sets

                                   3   forth several “extraordinary and compelling reasons.” U.S. Sentencing Guidelines,

                                   4   § 1B1.13(1)(A) & cmt. 1. Namely, whether the defendant is “suffering from a serious physical or

                                   5   medical condition . . . that substantially diminishes the ability of the defendant to provide self-care

                                   6   within the environment of a correctional facility and from which he or she is not expected to

                                   7   recover.” Id. § 1B1.13 cmt. 1(A)(ii). The Commission also requires that the defendant not pose a

                                   8   danger to the safety of the community. Id. § 1B1.13(2).

                                   9      III.      DISCUSSION

                                  10             Defendant has satisfied the administrative exhaustion requirement. Therefore, the motion

                                  11   hinges on whether the risks presented by COVID-19, coupled with Defendant’s health conditions,

                                  12   constitute “extraordinary and compelling reasons” for his release. See United States v. Shields,
Northern District of California
 United States District Court




                                  13   2019 WL 2645028, at *2 (N.D. Cal. June 27, 2019).

                                  14             The existence of the COVID-19 pandemic, without more, does not by itself constitute an

                                  15   “extraordinary and compelling reason” for release. Likewise, the mere fact that Defendant suffers

                                  16   from chronic conditions is insufficient. Chronic conditions that can be managed in prison are not

                                  17   a sufficient basis for compassionate release. United States v. Ayon-Nunez, 2020 WL 704785, at

                                  18   *2–3 (E.D. Cal. Feb. 12, 2020). Indeed, compassionate release is “rare” and “extraordinary;” the

                                  19   current national emergency does not change this. See United States v. Mangarella, 2020 WL

                                  20   1291835, at *2–3 (W.D.N.C. Mar. 16, 2020) (noting that compassionate release is an

                                  21   extraordinary and rare event). Hence, generalized concerns about COVID-19, without other

                                  22   factors showing present extraordinary and compelling reasons to warrant modification of a

                                  23   sentence and immediate release from custody, are insufficient. See United States v. Eberhart,

                                  24   2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure to

                                  25   COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

                                  26   sentence . . . .” (emphasis added)); see also United States v. Robinson, 2020 WL 1982872, at *2

                                  27   (N.D. Cal. Apr. 27, 2020) (prison had nearly 100 confirmed coronavirus cases); United States v.
                                  28   Case No.: 5:12-cr-00888-EJD-2
                                       ORDER DENYING DEFENDANT’S REQUEST FOR COMPASSIONATE RELEASE
                                                                       3
                                          Case 5:12-cr-00888-EJD Document 389 Filed 06/08/20 Page 4 of 5




                                   1   Arceo, 2020 WL 2614873, at *2 (N.D. Cal. May 22, 2020).

                                   2          As Defendant concedes, Atwater does not have any confirmed cases. Reply at 4; see also

                                   3   Covid-19 Cases, https://www.bop.gov/coronavirus (last visited June 5, 2020). In rebuttal,

                                   4   Defendant argues that Atwater does not have any confirmed cases because they have not tested

                                   5   any inmates. Reply at 4; see also United States v. Sarkisyan, 2020 WL 2542032, at *2 (N.D. Cal.

                                   6   May 19, 2020) (“Nor is the Court persuaded by the Government’s point that there have been no

                                   7   reported cases of COVID-19 at USP-Atwater. This statistic is meaningless, given the

                                   8   [Government’s concession] that the facility has not tested any inmates or staff for the virus. If the

                                   9   Government wishes to argue that early release in this case (or any other case before this Court) is

                                  10   inappropriate because the defendant’s facility has no reported cases of COVID-19, that claim must

                                  11   be adequately supported with actual test results from testing conducted by the Bureau of Prisons.”

                                  12   (citations omitted)). Since the decision in Sarkisyan, BOP has begun testing inmates at Atwater.
Northern District of California
 United States District Court




                                  13   See Liao Supp. Decl. ¶ 2 (“[A]t least 22 inmates from locations all over USP Atwater (including

                                  14   different housing units and camp inmates) have been tested. . . . none have tested positive for

                                  15   COVID-19 so far (including at least 15 negative test results). . . . USP Atwater will be testing any

                                  16   incoming inmates upon arrival, and that there are currently no inmates exhibiting symptoms. In

                                  17   the event that an inmate develops symptoms, I understand from BOP counsel that the inmate will

                                  18   be moved to isolation and tested.”).

                                  19          In light of this current testing, and the negative results, Defendants risk of acquiring

                                  20   COVID-19 is merely hypothetical and without more particularized concerns, Defendant cannot

                                  21   meet 18 U.S.C. § 3582’s requirements. See, e.g., Eberhart, 2020 WL 1450745, at *2; Arceo, 2020

                                  22   WL 2614873, at *2. The Court does not mean to minimize the risks that COVID-19 poses in the

                                  23   federal prison system, especially for inmates with underlying health conditions like Defendant.

                                  24   But, as other courts have noted, “the mere existence of COVID-19 in society and the possibility

                                  25   that it may spread to a particular prison alone cannot independently justify compassionate release,

                                  26   especially considering BOP’s statutory role, and its extensive and professional efforts to curtail the

                                  27   virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Defendant’s motion for
                                  28   Case No.: 5:12-cr-00888-EJD-2
                                       ORDER DENYING DEFENDANT’S REQUEST FOR COMPASSIONATE RELEASE
                                                                       4
                                          Case 5:12-cr-00888-EJD Document 389 Filed 06/08/20 Page 5 of 5




                                   1   compassionate release is thus DENIED.

                                   2      IV.      CONCLUSION

                                   3            For the above reasons, Defendant’s motion for compassionate release is DENIED.

                                   4   Nothing in this Order should be construed as preventing Defendant from refiling a motion for

                                   5   compassionate release in the event of changed circumstances.

                                   6            IT IS SO ORDERED.

                                   7   Dated: June 8, 2020

                                   8                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   9                                                  United States District Judge
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26

                                  27
                                  28   Case No.: 5:12-cr-00888-EJD-2
                                       ORDER DENYING DEFENDANT’S REQUEST FOR COMPASSIONATE RELEASE
                                                                       5
